Citation Nr: 0740041	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-16 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for cause of death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  He died in August 2002.  The appellant is his 
widow.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 2004 decision by the RO.

There were originally two issues included in this appeal.  
However, the second issue, entitlement to a death pension, 
was resolved when the RO granted entitlement in a May 2006 
decision.


FINDINGS OF FACT

1.  The veteran died in August 2002; according to his death 
certificate the immediate cause of death was squamous cell 
carcinoma.  Cardiac arrest was listed as an underlying cause 
of death.  VA medical reports prior to the veteran's death 
show that he suffered from head and neck cancer with 
metastatic lung cancer.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.   No disease contributing to the veteran's death is 
attributable to his period of military service.


CONCLUSION OF LAW

The cause of the veteran's death was not the result of a 
disease or injury incurred in or aggravated by active 
military service; a service-connected disability did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the appellant's initial claim for 
entitlement to death benefits, a VCAA notice letter was sent 
in July 2003, prior to the RO's March 2004 decision.  That 
letter informed the appellant of the evidence necessary to 
establish service connection for cause of death.  She was 
notified of her and VA's respective duties for obtaining 
evidence.  She was asked to send information describing 
additional evidence for VA to obtain, and to send medical 
evidence that related the veteran's death to a disability 
that had its onset during service. 

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate her claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Additionally, while notice was not provided with respect to 
an award of an effective date, see Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Board does not have jurisdiction 
over such an issue here.  Consequently, a remand of the claim 
is not required.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his VA treatment 
(all of the veteran's treatment has been at VA medical 
facilities).  The appellant has not identified and/or 
provided releases for any other relevant evidence that exists 
and can be procured.  The Board notes that the appellant's 
representative, in his May 2006 VA Form 646, requested that 
the appellant be provided an independent medical opinion as 
to the cause of the veteran's death.  However, the Board 
notes that the veteran was afforded a VA compensation and 
pension examination relating to his claim of service 
connection for lung cancer during April 2002 when he was 
still alive.  The Board finds that this examination and 
opinion along with VA treatment reports spanning the years 
leading to the veteran's death is sufficient for making a 
decision in this case.   Therefore, no further development 
action is warranted.


II.  The Merits of the Appellant's Claim

The appellant contends that service connection for the cause 
of the veteran's death is warranted.  She asserts that her 
husband's service in Vietnam and exposure to herbicides led 
to his development of lung cancer.  

Review of the record reveals that in February 1996 the 
veteran was denied service connection for throat cancer 
(squamous cell carcinoma of the left retromolar trigone) 
secondary to exposure to Agent Orange.  In September 2001 the 
veteran was denied service connection for lung cancer as a 
result of exposure to herbicides.  His appeal of that 
decision to the Board was pending at the time of his death in 
August 2002.

The veteran served on active duty in the Republic of Vietnam 
during the Vietnam War, and is therefore presumed to have 
been exposed to herbicide agents.  38 C.F.R. § 
3.307(a)(6)(iii).  The veteran's service medical records are 
negative for complaints, treatment, or diagnosis of any form 
of cancer.

With respect to the veteran's presumed exposure to herbicides 
in service, throat cancer is not, and lung cancer is, a 
disorder subject to presumptive service connection under 38 
U.S.C.A. § 1116 or 38 C.F.R. § 3.309(e).  Moreover, while the 
appellant is not precluded from proving that a disability 
resulted from in-service exposure to herbicides under the 
provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d), 
see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), the 
Secretary of VA, based on a January 2003 report by the 
National Academy of Sciences (NAS), determined that a 
comprehensive review and evaluation of the available 
literature, which NAS conducted in conjunction with the 
report, permitted VA to identify all conditions for which the 
current body of knowledge supported a finding of an 
association with herbicide exposure.  The Secretary therefore 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 68 Fed. Reg. 27,630-41 (May 20, 
2003).

While lung cancer is a presumptive cancer, the Board notes 
that an Agent Orange presumptive cancer that develops as a 
result of a metastasizing non-presumptive cancer may not be 
service-connected under 38 U.S.C.A. § 1116(a).  See 38 
U.S.C.A § 1113(a) (West 2002); Darby v. Brown, 10 Vet. App. 
243 (1997) (the presumption of service connection for lung 
cancer was rebutted by medical evidence showing that the 
stomach was the primary site); see also, VAOPGCPREC 18-97 
(presumptive service connection may not be established under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer 
listed in 38 C.F.R. § 3.309(e) as being associated with 
herbicide exposure if the cancer developed as the result of 
metastasis of a cancer that is not associated with herbicide 
exposure).  

In connection with his appeal of the RO's September 2001 
decision denying service connection for lung cancer, the 
veteran was provided a VA compensation and pension review of 
his VA medical records in April 2002.  In his report the 
examiner incorporated a March 2002 VA follow-up treatment 
report of examination of the veteran.  In the March 2002 
examination report, the examiner noted that the veteran was 
initially diagnosed with head and neck cancer in 1996.  He 
developed lung metastasis from the head and neck cancer which 
was confirmed by a biopsy in July 2001.  The examiner's 
assessment was that the veteran had stage IV head and neck 
cancer with lung metastasis, and that the veteran had a good 
response to chemotherapy as shown by chest x-ray.  The April 
2002 reviewer concluded with a diagnosis of head and neck 
cancer with metastatic lung cancer.   

The veteran received all of his treatment at the Kansas City 
VAMC.  Review of the record reveals that the veteran had 
surgery on August 23, 1995, for squamous cell carcinoma of 
the left retromolar trigone.  He underwent a left radial 
tonsillectomy, a left partial glossectomy, and a left 
functional neck dissection with lateral pharyngotomy.  Chest 
x-rays in April 1994, July 1994, and August 1995 showed the 
veteran's lungs to be normal.  A chest x-ray in June 1997 
first revealed a nodularity in the apex of the right lung.  
In a report of a June 1997 computed tomography study, the 
radiologist noted that nodules observed in the lungs may 
represent metastases from the known carcinoma of the tonsil.  
A biopsy conducted in July 1997 showed no malignancy in the 
veteran's lungs.  It was noted in October 1997 that the 
veteran had been a "no show" for follow-up pulmonary 
treatment.  A November 1997 treatment report stated that the 
veteran had been noted to have multiple pulmonary nodules 
which were thought to be metastatic disease.  Probable 
metastatic head and neck cancer was diagnosed.  The veteran 
also did not follow-up in 1999 to have his lungs re-biopsied.  
The veteran was first diagnosed with pulmonary metastases 
from squamous cell cancer of the head and neck during an 
August 2001 hospitalization.  He subsequently began 
chemotherapy treatment for his lung cancer.  

The final VA treatment report in August 2002, on the day that 
the veteran died, noted a final diagnosis of squamous cell 
carcinoma of the tongue with liver metastasis.  The report 
also noted the veteran's history of squamous cell carcinoma 
of the tongue and extensive lung metastasis.          

As noted above, the Secretary of VA has determined, based on 
a NAS report issued in January 2003, that there is no 
positive association between exposure to herbicides and 
throat (also referred to in the medical reports as head and 
neck cancer, and tongue cancer).  Based on the forgoing 
medical evidence, the Board finds that the evidence shows 
that the veteran's throat cancer, which was first diagnosed 
and treated with surgery in 1995, metastasized to his lungs.  
The evidence also shows that the veteran's cancer was not 
related to his active military service, as it was first 
diagnosed many years later.  Therefore, the appellant's claim 
must be denied. 


ORDER

Service connection for cause of death is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


